Appeal from a judgment of the Schenectady County Court rendered May 20, 1952, upon a jury verdict convicting defendant of the crimes of forgery, second degree, and grand larceny, first degree. Defendant appeals from a judgment of conviction of the crimes of forgery in the second degree and grand larceny in the first degree. The evidence clearly establishes without contradiction that on August 23, 1951, the defendant forged the name of another without permission to an automobile rental agreement at a garage in Schenectady, and thereby obtained possession of an automobile which was to be returned the following day. Several months later defendant was apprehended in California while operating the same automobile which was there involved in an accident. There is testimony that the automobile was of the value of $1,700; that it had been driven some 11,000 miles after defendant obtained it, and that he admitted driving it to California and elsewhere, and at the time of the trial, April 24, 1952, the car had not been returned. Seven witnesses were called by the People, and the defendant’s guilt of both the forgery and the larceny was clearly established. Defendant was represented at the trial by assigned counsel, and the record discloses that he participated in the trial actively and vigorously and exerted every effort to protect the defendant’s rights. Defendant now complains that he wanted to take the witness stand at the trial but was prevented by his counsel. The record clearly indicates, however, that while counsel advised him not to take the witness stand, the ultimate decision was left to defendant. Much of defendant’s brief is taken up with statements of fact which are not in the record and may not be considered" on this appeal. The record discloses that defendant had a fair trial and that the verdict of the jury is amply supported by the evidence. Judgment of conviction unanimously affirmed. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.